Citation Nr: 1047875	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-03 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for status post concussion headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 
2005.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2005 rating decision of the Louisville, 
Kentucky, VA Regional Office (RO).  

In March 2005, the Veteran withdrew the claim of service 
connection for post-traumatic stress disorder (PTSD).  In 
September 2007, he withdrew the hearing request.  

The issue of entitlement to an initial evaluation in excess of 10 
percent for status post concussion headaches being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability for VA compensation 
purposes is not shown.

2.  The competent and probative evidence does not establish 
recurrent tinnitus.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or 
aggravated in active service and an organic disease of the 
nervous system may not be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The March 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in May 2005.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 2006 
and August 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).  

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).  Service connection may also be granted for an 
organic disease of the nervous system when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The term "hearing loss disability" is defined in VA regulations. 
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The Court, in Hensley 
v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service if there is sufficient 
evidence to demonstrate a medical relationship between the 
veteran's in- service exposure to loud noise and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The May 2005 VA examination report notes the Veteran's hearing 
was clinically normal, bilaterally, and that tinnitus was 
intermittent and of short duration, and thus, clinically normal 
occurring tinnitus and not the result of noise exposure.  In 
addition, discrimination was reported to be 96 percent correct on 
the right and 94 percent correct on the left. 

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms, to include hearing loss and 
ringing in his ears.  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to a 
relationship between service and current disability in this case.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In regard to the Veteran's assertion, as reflected in October 
2010 correspondence from his representative, to the effect that 
service connection should be established for tinnitus and a 0 
percent evaluation assigned for tinnitus that is not constant, 
the VA examiner specifically stated that the type of tinnitus the 
Veteran experiences is normal, as is his hearing, and thus, even 
assuming in-service noise exposure, service connection is not 
warranted.  The competent evidence and probative evidence does 
not establish that the Veteran has a hearing loss disability for 
VA compensation purposes or recurrent tinnitus.  Absent a current 
disability, service connection is not warranted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Thus, the Board finds 
that service connection is not warranted for a bilateral hearing 
loss disability or tinnitus.  

In this case, the Board has accorded more probative value to the 
VA opinion.  The claims file was reviewed and a rationale for the 
opinion was provided based on objective findings, reliable 
principles, and sound reasoning.  Such is far more probative than 
the Veteran's lay assertions concerning diagnosis and/or etiology 
in this case.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for a bilateral hearing loss 
disability and tinnitus and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  


REMAND

The AOJ established service connection for status posts 
concussion headaches in a November 2005 rating decision following 
a March 2005 VA examination in that regard, and a 10 percent 
evaluation was assigned under Diagnostic Codes 9304-8045.  The 
Veteran asserts that the 10 percent rating does not reflect the 
degree of impairment due to the status posts concussion 
headaches, and in correspondence received in October 2010, 
asserted that the disability should be rated under the criteria 
pertaining to migraine and raised the issue of unemployability.  

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court held 
that when entitlement to a TDIU is raised during the adjudicatory 
process of an underlying disability or during the administrative 
appeal of the initial rating assigned for that disability, it is 
part of the claim for benefits for the underlying disability.  As 
such, entitlement to a total disability rating based on 
individual unemployability (TDIU) is to be considered part of the 
claim in this case.

The Board notes that under the Diagnostic Code for migraine 
headaches, a 10 percent disability rating is warranted where 
there are characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent disability 
rating for migraines is warranted where there are characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months.  Very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrants a 50 percent evaluation.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

Traumatic brain disease was previously rated under Diagnostic 
Code 8045, which provides that purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc. will be rated under the Diagnostic Codes 
specifically dealing with such disabilities, with citation of a 
hyphenated diagnostic code (e.g., 8045- 8911).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 percent 
for brain disease due to trauma under diagnostic code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

The protocol for traumatic brain injuries (TBI) were revised 
during the pendency of this appeal.  See 73 Fed. Reg. 54693 
(Sept. 23, 2008).  The effective date for these revisions is 
October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims 
received by VA prior to that effective date, a veteran is to be 
rated under the old criteria for any periods prior to October 23, 
2008 but under the new criteria or the old criteria, whichever 
are more favorable, for any period beginning on October 23, 2008.  
The claim is to be rated under the old criteria unless applying 
the new criteria results in a higher disability rating.  See VBA 
Fast Letter 8-36 (October 24, 2008).  The AOJ has not provided 
VCAA notice in regard to revised Diagnostic Code 8045.  

Revised Diagnostic Code 8045 states that there are three main 
areas of dysfunction that may result from TBI and have profound 
effects on functioning: cognitive (which is common in varying 
degrees after TBI), emotional/behavioral, and physical.  Each of 
these areas of dysfunction may require evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings--mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code: Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc. Evaluation of Cognitive Impairment and 
Subjective Symptoms:  The table titled "Evaluation of Cognitive 
Impairment and Other Residuals of TBI Not Otherwise Classified" 
contains 10 important facets of TBI related to cognitive 
impairment and subjective symptoms.  It provides criteria for 
levels of impairment for each facet, as appropriate, ranging from 
0 to 3, and a 5th level, the highest level of impairment, labeled 
"total."  However, not every facet has every level of severity.  
The Consciousness facet, for example, does not provide for an 
impairment level other than "total," since any level of impaired 
consciousness would be totally disabling.  Assign a 100- percent 
evaluation if "total" is the level of evaluation for one or more 
facets.  If no facet is evaluated as "total," assign the overall 
percentage evaluation based on the level of the highest facet as 
follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 
70 percent.  For example, assign a 70 percent evaluation if 3 is 
the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions 
evaluated under the table titled "Evaluation Of Cognitive 
Impairment And Other Residuals Of TBI Not Otherwise Classified" 
with manifestations of a comorbid mental or neurologic or other 
physical disorder that can be separately evaluated under another 
diagnostic code.  In such cases, do not assign more than one 
evaluation based on the same manifestations.  If the 
manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions.  However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which 
may appear in medical records, refer to a classification of TBI 
made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 8045, 
irrespective of whether his or her disability has worsened since 
the last review.  VA will review that veteran's disability rating 
to determine whether the veteran may be entitled to a higher 
disability rating under diagnostic code 8045.  A request for 
review pursuant to this note will be treated as a claim for an 
increased rating for purposes of determining the effective date 
of an increased rating awarded as a result of such review; 
however, in no case will the award be effective before October 
23, 2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (effective October 23, 2008).

In light of 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2010), and 
while a remand is not required due to the mere passage of time 
since an otherwise adequate VA examination was accomplished, in 
this case, the Board finds that the Veteran should be afforded a 
VA examination, conducted pursuant to the newly implemented 
rating criteria (and the revised Traumatic Brain Injury 
Examination Worksheet), to determine the degree of impairment due 
to service-connected status post concussion headaches.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, these matters are REMANDED for the following action:

1.  The AOJ should provide appropriate VCAA 
notice to the Veteran in regard to revised 
Diagnostic Code 8045.  

2.  The AOJ should schedule the Veteran for a 
VA traumatic brain injury (TBI) examination, 
which should be conducted in accordance with 
newly revised TBI examination worksheet.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished and the AOJ should 
request that the examiner fully assess the 
degree of impairment due to status post 
concussion headaches, to include an opinion 
as to whether the Veteran's service-connected 
disabilities preclude him from maintaining 
substantially gainful employment.  If any 
increase in the degree of impairment is 
identified during the relevant period, the 
date of increase should be reported, to the 
extent possible.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and review all opinions obtained for 
adequacy.  Any further development required 
in that regard should be accomplished prior 
to returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the case 
should be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


